/2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 5/5/2021, with respect to claims 1, 2, 5-7, 9, 12-15, 18-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 2, 5-7, 9, 12-15, 18-20 has been withdrawn. 
Examiner acknowledges that claims 2, 3, 10 and 16 have been canceled and the limitations have been incorporated into independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-9, 11-15, 17-20 are allowed.
The most pertinent prior arts to date Rober US 20050091006. In the Non-Final office action mailed on 2/23/2021, claims 3, 4, 8, 10, 11, 16 and 17 were objected to as being dependent upon a rejected claim but would be allowable if rewritten in independent form including all of the limitations of the base claims and intervening claims. Distinguishing features between the prior art and claimed invention are noted under “Allowable Subject Matter” in the non-final office action. Applicant has amended the claims so that the objected claims are independent form which include all of the limitations of the base claims and intervening claims. A detailed explanation can be seen in Remarks filed on 5/5/2021. For the reasons listed in the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TARUN SINHA/Primary Examiner, Art Unit 2863                                                                                                                                                                                                        5/5